DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 27, 28 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding, et al (U.S. Patent Application Publication 2009/0294655 A1).
Regarding claim 21, Ding discloses a system for separating ions, the system comprising:
An ionization source that generates ions (36 in Fig. 4); and
An ion trap (Figs. 3, 4 and 10) that comprises a hollow member comprising a plurality of electrodes (97) along a plurality of inner walls (90) of the hollow member wherein the hollow member comprises at least one inlet (25) configured to receive a gas flow and at least one outlet (26);
Wherein the system is configured such that a combination of a gas flow and one or more frequency components of the electric field produced by the electrodes separates the ions based on mass-to-charge ratio and sends the separated ions through the at least one outlet of the ion trap (paragraphs 0008 and 0027).
Regarding claims 22 and 23, Ding discloses wherein the hollow member is a square tube (Fig. 10).
Regarding claim 24, Ding discloses wherein the plurality of electrodes (91) are printed into the plurality of inner walls (90) of the hollow member (Fig. 10).
Regarding claim 25, Ding discloses wherein the plurality of electrodes are along the plurality of inner walls of the hollow member in a quadrupole arrangement (paragraph 0047).
Regarding claim 27, Ding discloses an ion detector (8.4) configured to receive the separated ions.
Regarding claim 28, Ding discloses wherein the ion detector is a mass spectrometer (paragraph 0034).
Regarding claim 31, Ding discloses wherein the ion trap is maintained at a pressure selected from the group consisting of below atmospheric pressure, at atmospheric pressure, and above atmospheric pressure (any level of pressure in the ion trap satisfies this claim).
Claim(s) 21-23, 25-28 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang, et al (U.S. Patent Application Publication 2004/0135080 A1).
Regarding claim 21, Ouyang discloses a system for separating ions, the system comprising:
An ionization source (21) that generates ions; and
An ion trap (Figs. 1-4 and 11-20) that comprises a hollow member comprising a plurality of electrodes (11-14) along a plurality of inner walls of the hollow member wherein the hollow member comprises at least one inlet configured to receive a gas flow (injection apertures/slits, see Fig. 21 and paragraph 0075) and at least one outlet (ejection apertures/slits, see paragraph 0012);
Wherein the system is configured such that a combination of a gas flow and one or more frequency components of the electric field produced by the electrodes separates the ions based on mass-to-charge ratio and sends the separated ions through the at least one outlet of the ion trap (paragraph 0076).
Regarding claims 22 and 23, Ouyang discloses wherein the hollow member is a square tube (Figs. 1-4 and 11-20).
Regarding claims 25 and 26, Ouyang discloses wherein the plurality of electrodes are along the plurality of inner walls of the hollow member in a triple quadrupole arrangement (paragraph 0071).
Regarding claims 27 and 28, Ouyang discloses a mass spectrometer configured to receive the separated ions (see, e.g., Fig. 27 which shows two such ion separation systems (“parent ion accumulator mass selector I and II”) which separate ions that are then received by a mass spectrometer (“reactor product ion mass analyzer”)).
Regarding claim 31, Ouyang discloses wherein the ion trap is maintained at a pressure selected from the group consisting of below atmospheric pressure, at atmospheric pressure, and above atmospheric pressure (any level of pressure in the ion trap satisfies this claim).
Claim(s) 21-23 and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller, et al (U.S. Patent Application Publication 2004/0124350 A1).
Regarding claim 21, Miller discloses a system for separating ions, the system comprising:
An ionization source (12) that generates ions (24, 26); and
An ion trap (40) that comprises a hollow member comprising a plurality of electrodes (22, 44, 46, 70, 72, 86, 88) along a plurality of inner walls (52, 54) of the hollow member wherein the hollow member comprises at least one inlet (90) configured to receive a gas flow and at least one outlet (91);
Wherein the system is configured such that a combination of a gas flow and one or more frequency components of the electric field produced by the electrodes separates the ions based on mass-to-charge ratio and sends the separated ions through the at least one outlet of the ion trap (paragraphs 0112, 0130).
Regarding claims 22 and 23, Miller discloses wherein the hollow member is a square tube (see, e.g. Fig. 4B).
Regarding claims 27-30, Miller discloses a miniature mass spectrometer configured to receive the separated ions, wherein the miniature mass spectrometer does not include a vacuum system (paragraph 0054).
Regarding claim 31, Miller discloses wherein the ion trap is maintained at a pressure selected from the group consisting of below atmospheric pressure, at atmospheric pressure, and above atmospheric pressure (any level of pressure in the ion trap satisfies this claim).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        30 July 2022